Citation Nr: 1144907	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed left ear hearing loss.  

3.  Entitlement to service connection for a claimed right ear hearing loss.  

4.  Entitlement to service connection for the claimed residuals of right cubital tunnel syndrome.  

5.  Entitlement to service connection for a claimed low back strain with degenerative changes.  

6.  Entitlement to service connection for claimed hepatitis C.  

7.  Entitlement to service connection for claimed type II diabetes mellitus, to include secondary to hepatitis C.  

8.  Entitlement to service connection for a claimed heart disorder, status-post myocardial infarction, to include as secondary to hepatitis C.  

9.  Entitlement to service connection for a claimed stomach disorder, to include as secondary to hepatitis C.  

10.  Entitlement to service connection for the claimed residuals of a cholecystectomy, claimed as a gall bladder disability, to include as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980 and from July 1980 to April 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO rating decision, issued in January 2006, and a November 2006 RO rating decision, issued in December 2006.  

During the course of his appeal, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2007.  

In April 2008 and October 2009, the Board remanded the appeal for additional development of the record, to include scheduling a second Board hearing pursuant to 38 C.F.R. §§ 20.700, 20.704 (2010).  

Notably, the record reflects that the Veteran was scheduled to appear at a hearing in March 2011 at the RO.  However, he failed to appear for the scheduled hearing, and a request for postponement had not been received; hence, the request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
 

FINDINGS OF FACT

On December 1, 2011, prior to promulgation of a decision, the Board was notified that the Veteran had died in November 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed without prejudice.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


